01/26/2021


       TEMPORARY RULES FOR ADMISSION TO THE BAR OF MONTANA                          Case Number: AF 11-0244




A. Purpose
   1. In light of the extraordinary circumstances created by the global pandemic of
      COVID-19, some candidates will be unable or unwilling to sit in person for the
      Montana Uniform Bar Examination and will choose to defer until the next
      administration of the exam, while other candidates who would have taken a
      sanctioned, portable Uniform Bar Examination in another state instead sat for a
      non-portable, remotely administered examination.
   2. Postponing the bar examination may impair the livelihoods ofthose persons as well
      as the lawyers and law firms who intended to employ those persons.
   3. Through provisional admission of eligible persons, the Court seeks to mitigate the
      economic hardships for those candidates who are unable or unwilling to sit for the
      Montana bar examination while fulfilling the Court's responsibility to protect the
      public by ensuring that persons practicing law in Montana are competent to do so.
B. Eligible Persons
   1. A recent graduate oflaw school is eligible for provisional admission to the Montana
      State Bar if he or she:
      a) Graduated from a law school accredited by the American Bar Association in the
         18 months immediately preceding his or her application for provisional
         admission or sat for a non-portable, remotely administered examination in
         another state in 2020;
      b) Has been certified as fit to practice law by the Montana Commission on
         Character and Fitness;
      c) Has been certified by the dean ofthe law school from which he or she graduated
         as being of good character and competent legal ability;
      d) Has not failed a bar examination in any jurisdiction; and
      e) Has not been denied admission in any other jurisdiction.



                                           1
  2. A lawyer admitted to practice in another jurisdiction .is eligible for provisional
      admission if he or she:
      a) Has been admitted by examination to the practice of law in another jurisdiction
         in the United States, is in good standing in every jurisdiction in which he or she
         is admitted to the practice of law, and is not the subject of any pending
         disciplinary proceedings in any jurisdiction;
      b)-Has been certified as fit to practice law by the Montana Comrnission on
         Character and Fitness;
      c) Has not been denied admission in any other jurisdiction; and
      d) Is not eligible for admission upon motion under Section V of these Rules,
         Admission on Motion.
C. Application for Provisional Admission
   1. To seek provisional admission, an eligible person must submit an application to
      the Montana Board of Bar Examiners on a form issued by the Board for this
      purpose, along with any required documentation.
   2. The applicant must have obtained a scaled score of 80 or higher on the Multistate
      Professional Responsibility Examination(MPRE)from any testing site:
      a) No earlier than three years before the date of the applicant's provisional
         admission, or
      b) No later than 12 months after the date ofthe applicant's provisional admission.
   3. The applicant shall acknowledge in writing that, upon provisional adrnission, the
      applicant is subject to these Rules and the Montana Rules ofProfessional Conduct.
   4. The applicant shall further acknowledge that any violation ofthese Rules or ofthe
      Montana Rules ofProfessional Conduct may subject the applicant to discipline by
      the Montana Office ofDisciplinary Counsel and/or this Court, which may include:
      a) Suspension ofthis provisional admission; and/or
      b) Revocation of the applicant's certification of fitness by the Commission on
         Character and Fitness.


                                            2
D. Certificate of Provisional Admission
   1. Upon determination by the Montana Board of Bar Examiners that the applicant is
      eligible for provisional admission, the Bar Admissions Administrator shall issue
      the applicant a Certificate ofProvisional Admission.
   2. Prior to the applicant's provisional admission to the Montana Bar, he or she shall:
      a) Sign the roll of attorneys kept by the Clerk ofthe Montana Supreme Court;
      b) Sign the attorney ethics oath;
      c) Recite the oath prescribed by the Montana Supreme Court, which may be
          administered by any Montana district judge or Supreme Court justice or the
          Clerk ofthe Montana Supreme Court;
      d) Provide proof ofinsurance as required by section E(1); and
      e) Pay the following fees:
          i. State of Montana license tax;
         ii. State Bar of Montana fees and assessments; and
         iii. Fees and assessments for the Office of Disciplinary Counsel and the
             Lawyers' Fund for Client Protection.
E. Practice Requirements: Supervised Practice & Malpractice Insurance
   1. At all times, a person provisionally admitted to the Montana Bar shall be insured
      for legal malpractice.
   2. At all times, a person provisionally adrnitted to the Montana Bar shall be supervised
      by a lawyer who
      a) Was admitted to the Montana Bar no later than October 1, 2015;
      b) Is an active member ofthe State Bar of Montana in good standing; and
      c) Has never been the subject of public discipline.
   3. A provisionally ,admitted lawyer shall disclose to each client at the outset of the
      representation that he or she is provisionally admitted and may practice only under
      supervision.




                                             3
      a) A provisionally admitted lawyer shall provide each client in writing the name of
         the lawyer supervising him or her, including the lawyer's firm name, mailing
         address, email address, telephone number, and Montana bar number.
      b) Every document a provisionally admitted lawyer files in a Montana state or
         federal court or tribunal shall:
          i. Expressly disclose that the person is provisionally admitted, and
         ii. Shall identify the lawyer supervising the provisionally admitted person,
              including the supervising lawyer's firm name, mailing address, email
              address, telephone number, and Montana bar number.
   4. A provisionally admitted lawyer appearing in a Montana court or administrative
      tribunal rnust file a document showing the supervising attorney's and client's
      written consent to the provisionally admitted lawyer's representation.
      a) The provisionally admitted lawyer must orally advise the court at the initial
         appearance that he or she is certified to appear pursuant to this rule.
F. Authorized Scope of Practice
   Subject to the limitations described infra, a person provisionally admitted to the
   Montana Bar rnay appear in courts of record, administrative tribunals, arbitration
   hearings, and other judicial and quasi-judicial proceedings in all civil and criminal
   matters.
   1. In civil cases in any court or tribunal, the person on whose behalf an appearance is
      being made must consent to the supervising attorney's absence.
   2. In any criminal matter, the provisionally admitted lawyer must comply with the
      disclosure requirements of Section E(3) and must orally advise the court at each
      appearance that he or she is certified to appear pursuant to this rule.
G. Publication
   The State Bar of Montana shall publish the names of all persons provisionally admitted
   to the Montana Bar, including in the Montana Lawyer.




                                             4
H. Termination of Provisional Admission
   1. A person's provisional admission shall terminate immediately if the provisionally
      admitted lawyer:
      a) does not sit for:
         i. either ofthe first two Montana Uniform Bar Examinations administered after
           June 17, 2020, if the provisionally admitted lawyer was unable or unwilling
           to sit for the.Montana Uniform Bar Examination; or
        ii. any of the first three Montana Uniform Bar Examinations administered after
           June 17, 2020,ifthe provisionally admitted lawyer did not sit for the Montana
           Uniform Bar Examination, but sat for a non-portable, remotely administered
           examination in another state in 2020;
      b) fails the Montana Uniform Bar Examination; or
      c) is sworn in as a full member ofthe Montana Bar.
   2. A person who passes the Montana Uniform Bar Examination shall be provisionally
      admitted until the first ofthe following occurs:
      a) 60 days pass after the Board ofBar Examiners releases the results ofthe Montana
         Uniform Bar Examination, or
      b) The person is sworn in as a full member ofthe Montana Bar.
   3. If a provisionally admitted person becomes eligible for full admission to the
      Montana Bar by admission on motion before his or her provisional admission
      expires, he or she shall promptly take the steps necessary to complete his or her full
      admission on motion.
   4. The Montana Supreme Court has the authority to revoke or suspend any provisional
      admission for good cause shown upon the motion of the Montana Office of
      Disciplinary Counsel or the Montana Board of Bar Examiners, or upon proof ofthe
      provisional lawyer's violation of these Rules or of the Montana Rules of
      Professional Conduct.




                                            5
I. Automatic Expiration of These Rules
   1. Unless otherwise ordered by the Montana Supreme Court, these Temporary Rules
      of Admission to the Montana Bar will expire 60 days after the Board of Bar
      Examiners releases the results of the third Montana Uniform Bar Examination
      administered after the date these Rules are adopted by the Montana Supreme Court.
  2. The Montana Supreme Court may extend these Rules as required by the continuing
      public health emergency and, if necessary, will do so by further order.




                                           6